DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 14 and 19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Almalki (US 2013/0222267).
In regards to claim 1, Almalki discloses a display device comprising:
a display panel (display 112) (Figs. 2, 4 and paragraphs 17, 20, 25); and
a plurality of piezoelectric elements (actuators 120, force sensor 122) arranged on one surface of the display panel (Figs. 2, 4 and paragraphs 17, 24-25, 31),
wherein each of the plurality of piezoelectric elements comprises:

a haptic device (actuator 120) configured to generate vibration according to a driving voltage (Figs. 2, 4 and paragraphs 17, 24-25, 31).

In regards to claim 2, Almalki discloses the display device of claim 1, wherein the pressure sensor is on the one surface of the display panel (Figs. 2, 4 and paragraphs 17, 24-25, 31), and
wherein the haptic device is on the pressure sensor (Figs. 2, 4 and paragraphs 17, 24-25, 31).

In regards to claim 3, Almalki discloses the display device of claim 1, wherein the pressure sensor is thinner than the haptic device (Fig. 4).

In regards to claims 14 and 19, Almalki discloses a method of driving a display device, the method comprising:
obtaining a sensing voltage from a plurality of piezoelectric elements (Fig. 7 and paragraphs 37-45; a touch point and associated force is detected);
detecting a touch point based on the sensing voltage (Fig. 7 and paragraphs 37-45; a touch point and associated force is detected);

comparing a magnitude of haptic-target vibration with the magnitude of the vibration from each of the plurality of piezoelectric elements (Fig. 7 and paragraphs 37-45; determine force applied by actuators );
identifying a piezoelectric element to be driven among the plurality of piezoelectric elements, and identifying a driving voltage for the piezoelectric element to be driven (Fig. 7 and paragraphs 37-45); and
generating the haptic-target vibration based on the driving voltage (Fig. 7 and paragraphs 37-45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Almalki (US 2013/0222267) in view of Oh et al (US 2017/0097718).
In regards to claim 4, Almalki discloses the display device of claim 1, wherein:

the haptic device is a piezoelectric device (paragraph 31).
Almalki does not disclose the pressure sensor comprises a first electrode, a second electrode, and a first piezoelectric polymer layer between the first electrode and the second electrode; and
the haptic device comprises a third electrode, a fourth electrode, and a second piezoelectric polymer layer between the third electrode and the fourth electrode.
Oh discloses a piezoelectric device having a first electrode, a second electrode, and a first piezoelectric polymer layer (PLLA, PDLA) between the first electrode and the second electrode (Fig. 11).
Both Almalki and Oh disclose piezoelectric devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the known piezoelectric device of Oh in place of the known piezoelectric devices (pressure sensor and haptic device) of Almalki to have a display capable of detecting a pressing force and applying vibration to the display.

In regards to claim 5, Almalki does not disclose the display device of claim 4, wherein:
the first electrode comprises a first stem electrode and first branch electrodes branched out from the first stem electrode; and
the second electrode comprises a second stem electrode and second branch electrodes branched out from the second stem electrode.

the second electrode comprises a second stem electrode and second branch electrodes branched out from the second stem electrode (Fig. 11).
Both Almalki and Oh disclose piezoelectric devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the known piezoelectric device of Oh in place of the known piezoelectric devices (pressure sensor and haptic device) of Almalki to have a display capable of detecting a pressing force and applying vibration to the display.

In regards to claim 6, Almalki does not disclose the display device of claim 5, wherein the first branch electrodes and the second branch electrodes are arranged in parallel and alternately arranged in a direction.
Oh discloses wherein the first branch electrodes and the second branch electrodes are arranged in parallel and alternately arranged in a direction (Fig. 11).
Both Almalki and Oh disclose piezoelectric devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the known piezoelectric device of Oh in place of the known piezoelectric devices (pressure sensor and haptic device) of Almalki to have a display capable of detecting a pressing force and applying vibration to the display.

In regards to claim 7, Almalki does not disclose the display device of claim 5, wherein:

the fourth electrode comprises a fourth stem electrode and fourth branch electrodes branched out from the fourth stem electrode.
Oh discloses wherein:
the third electrode comprises a third stem electrode and third branch electrodes branched out from the third stem electrode (Fig. 11); and
the fourth electrode comprises a fourth stem electrode and fourth branch electrodes branched out from the fourth stem electrode (Fig. 11).
Both Almalki and Oh disclose piezoelectric devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the known piezoelectric device of Oh in place of the known piezoelectric devices (pressure sensor and haptic device) of Almalki to have a display capable of detecting a pressing force and applying vibration to the display.

In regards to claim 9, Almalki discloses the display device of claim 4, further comprising a plurality of piezoelectric element drivers configured to detect voltages generated in the first and second electrodes of the pressure sensor according to the pressure applied to the surface opposite to the one surface of the display panel (Fig. 6 and paragraphs 33-35).

In regards to claim 10, Almalki discloses the display device of claim 9, wherein the plurality of piezoelectric element drivers are configured to apply the driving voltage to the third .

Allowable Subject Matter
Claims 8, 11-13, 15-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        April 7, 2021